IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,886


EX PARTE LESLIE MEGAN LEWIS-GRANT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FCM-07-19103 IN THE 52nd DISTRICT COURT

FROM CORYELL COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The Fourteenth Court of Appeals affirmed her conviction. Lewis-Grant v. State, 14-09-00069-CR (Tex. App.-Houston[14th Dist.], delivered August 31, 2010, no
pet.).  
	Applicant contends that her appellate counsel rendered ineffective assistance because counsel
mistakenly filed his motion for rehearing under the wrong cause number, thus causing her to miss
the pertinent deadline for filing a timely petition for discretionary review in this case.  
	Appellate counsel filed this application on behalf of Applicant, and concedes that it was
through counsel's oversight rather than through any fault of Applicant's that no petition was timely
filed.  Furthermore, counsel states that he intended to file a petition for discretionary review in this
case and that Applicant desired he file a petition.  Therefore, based upon the record before this Court,
we grant relief.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-09-00069-CR that affirmed her conviction in Cause No. FCM-07-19103 from the 52nd District Court
of Coryell County.  Applicant shall file her petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues.

Delivered: October 3, 2012
Do not publish